Exhibit 10-23



SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT




THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), dated this 26th day of February, 2019, is made and entered into on
the terms and conditions hereinafter set forth, by and among ASTEC INDUSTRIES,
INC., a Tennessee corporation (the "Borrower"), ASTEC, INC., a Tennessee
corporation ("AI"), ASTEC MOBILE SCREENS, INC., a Nevada corporation ("AMS"),
BREAKER TECHNOLOGY, INC., a Tennessee corporation ("BTI"), CEI ENTERPRISES,
INC., a Tennessee corporation ("CEI"), CARLSON PAVING PRODUCTS, INC., a
Washington corporation ("CPP"), GEFCO, INC., a Tennessee corporation ("GI"),
HEATEC, INC., a Tennessee corporation ("HI"), JOHNSON CRUSHERS INTERNATIONAL,
INC., a Tennessee corporation ("JCI"), KOLBERG-PIONEER, INC., a Tennessee
corporation ("KPI"), PETERSON PACIFIC CORP., an Oregon corporation ("PPC"),
POWER FLAME INCORPORATED, a Tennessee corporation ("PFI"), ROADTEC, INC., a
Tennessee corporation ("RI"), TELSMITH, INC., a Delaware corporation ("TI";
together with AI, AMS, BTI, CEI, CPP, GI, HI, JCI, KPI, PPC, PFI, and RI, each a
"Guarantor" and individually and collectively, the "Guarantors"), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association (the "Bank").


W I T N E S S E T H:


WHEREAS, the Borrower, the Guarantors and the Bank are party to that certain
Amended and Restated Credit Agreement dated as of April 12, 2012, as amended by
that certain First Amendment to Amended and Restated Credit Agreement dated as
of April 12, 2017 (as heretofore and hereafter may have been further amended,
restated or otherwise modified from time to time, the "Credit Agreement";
capitalized terms used and not otherwise defined herein shall have the meanings
assigned thereto in the Credit Agreement), pursuant to which the Bank has
previously made available to the Borrower a line of credit loan of up to One
Hundred Million and 00/100 Dollars ($100,000,000.00); and


WHEREAS, the Borrower, the Guarantors and the Bank desire to amend the Credit
Agreement in certain respects as hereinafter set forth;


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, the Guarantors and the Bank hereby agree as follows:


1. Definitions.


(a) Article 1 of the Credit Agreement, Definitions, is hereby amended to delete
the following existing definitions and insert the following therefor:


"Guarantors" means AI, AMS, BTI, CEI, CPP, GI, HI, JCL KPI, PPC, PFI, RI, and TI
(viz., the members of the Borrower Consolidated Group other than Borrower,
Brazilian LLC, BTL, OEP, AIC, AMM, AAP and TSL) and each other subsidiary or
other member of the Borrower Consolidated Group that shall now or hereafter
execute and deliver a Guaranty.
"Guaranty" means (i) that certain Second Amended and Restated Guaranty dated as
of April 12, 2017 and (ii) any other guaranty agreement executed by any
Guarantor in favor of Bank, as any may be amended, restated or otherwise
modified from time to time.
"Line of Credit Loan Amount" means One Hundred Fifty Million and 00/100 Dollars
($150,000,000); provided, however, that with respect to any Asset Disposition
(in a single transaction or a series of related transactions) where the value of
the assets so disposed of exceeds ten percent (10%) of the Total Assets of the
Borrower Consolidated Group (as of the time of the disposition) (a "Specified
Asset''), at Bank's election and upon thirty (30) days' prior written notice to
Borrower, Bank may reduce the Line of Credit Loan Amount in an amount (expressed
as a percentage) up to the percentage obtained by dividing (x) the value of the
Specified Asset by (y) Total Assets of the Borrower Consolidated Group (as of
the time of the disposition) (the "Reduction Percentage"); provided, however, if
the Borrower notifies the Bank prior to, or within 15 Business Days after, such
Asset Disposition that the Borrower or such applicable Member of the Borrower
Consolidated Group intends to reinvest the cash consideration received from the
disposition of the Specified Assets in Additional Asset within 360 days of
receipt thereof, the Line of Credit Loan Amount shall not be so reduced unless
the Borrower and/or the Borrower Consolidated Group fails to so reinvest such
proceeds within such period, in which case, the Line of Credit Loan Amount shall
be so reduced by an amount (expressed as a percentage) equal to the amount by
which the Borrower and/or the Borrower Consolidated Group has so failed to
effect such reinvestment, provided, further, subject to compliance with Section
7.2(C), upon the closing of the Hazlehurst Disposition, Borrower shall pay such
Net Cash Proceeds to the Bank in accordance with Section 4.3(C) to be applied as
a prepayment of the Loans without a permanent reduction in the Line of Credit
Loan Amount.
"Line of Credit Loan Maturity Date" means December 29, 2023.
"Line of Credit Note" means that certain Second Amended and Restated Line of
Credit Note of even date herewith from Borrower to Bank, in the principal amount
of $150,000,000.00, and includes any amendment to or modification of such note
and any promissory note given in extension or renewal of, or in substitution
for, such note.
 (b) Article 1 of the Credit Agreement, Definitions, is hereby amended to insert
the following existing definitions in alphabetical order:
"Additional Assets" means (i) any property or assets of the Borrower
Consolidated Group that are substantially similar to the Specified Asset; (ii)
any property or assets used or to be used by the Borrower Consolidated Group in
a Related Business (including any capital expenditures on any property or assets
already so used); (iii) the Equity Interests of a Person that is engaged in a
Related Business and becomes a Guarantor hereunder as a result of the
acquisition of such Equity Interests by the Borrower or another Guarantor; and
(iv) any combination of (i) through (iii) above, all in accordance with the
terms of this Agreement.
"Hazlehurst Disposition" means the disposition or sale of the wood pellet plant
located in Hazlehurst, Georgia, owned by Astec, Inc.
"Related Business" means those businesses in which the Borrower Consolidated
Group is engaged as of February 28, 2019, or that are similar, related,
complementary, incidental or ancillary thereto or extensions, developments or
expansions thereof.
2. Payments, Additional Costs, Etc.  Article II of the Credit Agreement, The
Line of Credit Loan, is hereby amended by inserting the following Section 2.7
immediately following Section 2.6:


2.7. Reduction of Line of Credit Loan Amount. Borrower may, upon notice to Bank,
from time to time permanently reduce the Line of Credit Loan Amount; provided
that (i) any such notice shall be received by Bank not later than 12:00 noon,
five (5) Business Days prior to the date of reduction, (ii) any such partial
reduction shall be in an aggregate amount of $1,000,000.00 or any integral
multiples of $100,000 in excess thereof (or such lesser amount as shall be
approved by Bank), (iii) Borrower shall not reduce the Line of Credit Loan
Amount if, after giving effect thereto and to any concurrent prepayments
hereunder, the unpaid principal balance of the Line of Credit Loan plus the
undrawn amount of all outstanding Letters of Credit exceeds the amount Borrower
could borrow at such time as set forth herein, and (iv) if, after giving effect
to any reduction of the Line of Credit Loan Amount, the Letter of Credit
Commitment exceeds the amount of the Line of Credit Loan Amount, such Letter of
Credit Commitment shall be automatically reduced by the amount of such excess. 
Any fees accrued until the effective date of any reduction of the Line of Credit
Loan Amount shall be paid on the effective date of such reduction.


3. Effectiveness.  This Amendment shall be effective only upon the satisfaction
of the following conditions:


(a)
Borrower Parties and Bank shall have executed and delivered a counterpart of
this Amendment;



(b)
Borrower Parties shall have executed and delivered a certificate of an officer
or other representative acceptable to Bank dated as of the date of this
Amendment, certifying as to the incumbency and signatures of the representatives
of such Person signing, the Loan Documents together with the following documents
attached thereto:  (i) a copy of the resolutions of each Borrower Party's
Governing Body authorizing the execution, delivery and performance of the Loan
Documents, (ii) a copy certificate as of the most recent date practicable by the
secretary of state (or similar Governmental Authority) of the state of each
Borrower Party's organization of its Organizational Documents filed with such
secretary of state (or similar Governmental Authority), (iii) a copy of each
Borrower Party's other Organizational Documents; and (iv) a certificate of the
most recent date practicable of the secretary of state (or similar appropriate
Governmental Authority) of each Jurisdiction in which each Borrower's is
organized as to the existence and good standing of such Borrower Party within
such Jurisdiction;



(c)
Each of the representations and warranties of the Members of the Borrower
Consolidated Group contained in Sections 4, 5 and 6 shall be true and correct in
all material respects as of the date as of which all of the other conditions
contained in this Section 3 shall have been satisfied; and



(d)
The Bank shall have received such documents, instruments, certificates, opinions
and approvals as it reasonably may have requested.



4. Organization, Good Standing, Requisite Power and Authorization,
Enforceability.


(a)
Each Borrower Party is a corporation duly organized, validly existing and in
good standing under the laws of the state of its organization.  Each Borrower
Party has all requisite power, authority and legal right to execute and deliver
this Amendment and all other instruments and documents to be executed and
delivered by such Borrower Party pursuant to this Amendment and to perform and
observe the provisions thereof and to carry out the transactions contemplated
thereby.  All actions on the part of any Member of the Borrower Consolidated
Group that are required for the execution and delivery of this Amendment and the
other Loan Documents and the performance and observance of the provisions
thereof by such Member have been duly authorized and effectively taken.



(b)
This Amendment will constitute, upon execution and delivery thereof, shall
constitute, legal, valid and binding obligations of the Borrower Parties,
enforceable against such Borrower Party in accordance with their respective
terms, except as enforcement thereof may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors' rights
generally.



5. Representations and Warranties.  As an inducement to the Bank to enter into
this Amendment, each Member of the Borrower Consolidated Group hereby represents
and warrants that after giving effect to this Amendment (provided that it is
understood that (i) with respect to Brazilian LLC, BTL, OEP, TSL, AMM and AAP,
such representations and warranties are being made on their behalf by the
Borrower, and (ii) each such Person is making its representations only on its
own behalf, and only to the extent of its knowledge with respect to any other
Member of the Borrower Consolidated Group):


(a)
the representations and warranties set forth in Article VI of the Credit
Agreement are true and correct in all material respects on and as of the date of
this Amendment except for representations and warranties that expressly relate
to an earlier date, which remain true and correct as of said earlier date;



(b)
no Default or Event of Default exists under the Credit Agreement, any of the
other Loan Documents or any other documents executed in connection therewith;
and



(c)
no authorization, consent, license, or exemption from, or filing or registration
with, any Governmental Authority, nor any material approval or consent of any
other Person, is or will be necessary to the valid execution, delivery, or
material performance by the parties thereto of this Amendment or of any other
instrument or document executed and delivered in connection therewith, except
for such thereof that have heretofore been obtained and remain in full force and
effect.



6. Reaffirmation; Effect of Amendment; Continuing Effectiveness of Credit
Agreement and Loan Documents.


(a)
Each Borrower Party (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) affirms all of its obligations under the Loan
Documents as amended hereby, and (iii) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
any Borrower Party's obligations under the Loan Documents.



(b)
Neither this Amendment nor any other indulgences that may have been granted to
any Member of the Borrower Consolidated Group by the Bank shall constitute a
course of dealing or otherwise obligate the Bank to modify, expand or extend the
agreements contained herein, to agree to any other amendments to the Credit
Agreement or to grant any consent to, waiver of or indulgence with respect to
any other noncompliance with any provision of the Loan Documents.



(c)
Neither this Amendment, nor the failure to exercise or any delay in the exercise
of any right or remedy of the Bank under the Loan Documents shall constitute a
waiver of any of the rights or remedies of the Bank arising under the Credit
Agreement, any other Loan Document or otherwise, and no single or partial
exercise of any such rights or remedies shall preclude any other or further
exercise of any rights or remedies of the Bank under the Loan Documents or the
exercise of any other right.



(d)
Upon and after the effectiveness of this Amendment, each reference in the Credit
Agreement to "this Agreement," "hereunder," "hereof" or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to "the Credit Agreement," "thereunder," "thereof" or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified hereby.  This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement and the other Loan Documents.



(e)
Any noncompliance by any Member of the Borrower Consolidated Group with any of
the covenants, terms, conditions or provisions of this Amendment shall
constitute an Event of Default.



(f)
Except to the extent amended or modified hereby, the Credit Agreement, the other
Loan Documents and all terms, conditions and provisions thereof shall continue
in full force and effect in all respects and shall be construed in accordance
with the modifications of the Credit Agreement effected hereby.  Without
limiting the generality of the foregoing, the Collateral secures and shall
continue to secure the payment of all obligations with respect to the Loan
Documents, in each case taking into account the modifications of the Credit
Agreement effected hereby.



7. Release and Waiver.  The Borrower on behalf of itself and Brazilian LLC, BTL,
OEP, TSL, AMM and AAP and each other Borrower Party hereby acknowledge and
stipulate that it has no claims or causes of action of any kind whatsoever
against the Bank, its affiliates, officers, directors, employees or agents. 
Each Borrower Party represents that it is entering this Amendment freely, and
with the advice of counsel as to its legal alternatives.  The Borrower on behalf
of itself and Brazilian LLC, BTL, OEP, TSL, AMM and AAP and each other Borrower
Party hereby release the Bank, its affiliates, officers, directors, employees
and agents, from any and all claims, causes of action, demands and liabilities
of any kind whatsoever whether direct or indirect, fixed or contingent,
liquidated or unliquidated, disputed or undisputed, known or unknown, which such
Member of the Borrower Consolidated Group has or may acquire in the future
relating in any way to any event, circumstance, action or failure to act to the
date of this Amendment, excluding, however, claims or causes of actions
resulting solely from the Bank's own gross negligence or willful misconduct. 
The release by the Borrower Parties herein, together with the other terms and
provisions of this Amendment, are executed by the Borrower Parties advisedly and
without coercion or duress from the Bank, each Borrower Party having determined
that the execution of this Amendment, and all of its terms, conditions and
provisions are in such Borrower Party's economic best interest.


8. Further Actions.  Each of the parties to this Amendment agrees that at any
time and from time to time upon written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party reasonably may request in order to effect the intents and
purposes of this Amendment.


9. Counterparts.  This Amendment may be executed in multiple counterparts or
copies, each of which shall be deemed an original hereof for all purposes.  One
or more counterparts or copies of this Amendment may be executed by one or more
of the parties hereto, and some different counterparts or copies executed by one
or more of the other parties.  Each counterpart or copy hereof executed by any
party hereto shall be binding upon the party executing same even though other
parties may execute one or more different counterparts or copies, and all
counterparts or copies hereof so executed shall constitute but one and the same
agreement.  Each party hereto, by execution of one or more counterparts or
copies hereof, expressly authorizes and directs any other party hereto to detach
the signature pages and any corresponding acknowledgment, attestation, witness
or similar pages relating thereto from any such counterpart or copy hereof
executed by the authorizing party and affix same to one or more other identical
counterparts or copies hereof so that upon execution of multiple counterparts or
copies hereof by all parties hereto, there shall be one or more counterparts or
copies hereof to which is(are) attached signature pages containing signatures of
all parties hereto and any corresponding acknowledgment, attestation, witness or
similar pages relating thereto.


10. Miscellaneous.


(a) Except as amended hereby, the Credit Agreement shall remain in full force
and effect.  This Amendment does not constitute a waiver of any Event of
Default, whether or not the Bank is aware of any such Event of Default.


(b) This Amendment shall be governed by, construed and enforced in accordance
with the laws of the State of Tennessee, without reference to the conflicts or
choice of law principles thereof.


(c) The headings in this Amendment and the usage herein of defined terms are for
convenience of reference only, and shall not be construed as amplifying,
limiting or otherwise affecting the substantive provisions hereof.


(d) All references herein to the preamble, the recitals or sections, paragraphs,
subparagraphs, annexes or exhibits are to the preamble, recitals, sections,
paragraphs, subparagraphs, annexes and exhibits of or to this Amendment unless
otherwise specified.  The words "hereof", "herein" and "hereunder" and words of
similar import, when used in this Amendment, refer to this Amendment as a whole
and not to any particular provision of this Amendment.


(e) Any reference herein to any instrument, document or agreement, by whatever
terminology used, shall be deemed to include any and all amendments,
modifications, supplements, extensions, renewals, substitutions and/or
replacements thereof as the context may require.


(f) When used herein, (1) the singular shall include the plural, and vice versa,
and the use of the masculine, feminine or neuter gender shall include all other
genders, as appropriate, (2) "include", "includes" and "including" shall be
deemed to be followed by "without limitation" regardless of whether such words
or words of like import in fact follow same, and (3) unless the context clearly
indicates otherwise, the disjunctive "or" shall include the conjunctive "and".




[Remainder of page intentionally left blank.  Signature pages follow.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




BORROWER PARTIES:
ASTEC INDUSTRIES, INC.,
a Tennessee corporation





By: /s/ David C. Silvious
Name: David C. SilviousD
Title:  Chief Financial Officer





ASTEC, INC.,
a Tennessee corporation




By: /s/David C. SilviousDa

Name: David C. Silvious

Title: Treasurer





ASTEC MOBILE SCREENS, INC.,
a Nevada corporation




By: /s/David C. SilviousDa

Name: David C. Silvious

Title: Treasurer



BREAKER TECHNOLOGY, INC.,
a Tennessee corporation




By: /s/David C. SilviousDa

Name: David C. Silvious

Title: Treasurer




CEI ENTERPRISES, INC.,
a Tennessee corporation




By: /s/David C. SilviousDa

Name: David C. Silvious

Title: Treasurer


 


CARLSON PAVING PRODUCTS, INC.,
a Washington corporation




By: /s/David C. SilviousDa

Name: David C. Silvious

Title: Treasurer




GEFCO, INC.,
a Tennessee corporation




By: /s/David C. SilviousDa

Name: David C. Silvious

Title: Treasurer




HEATEC, INC.,
a Tennessee corporation




By: /s/David C. SilviousDa

Name: David C. Silvious

Title: Treasurer




JOHNSON CRUSHERS INTERNATIONAL, INC.,
a Tennessee corporation




By: /s/David C. SilviousDa

Name: David C. Silvious

Title: Treasurer




KOLBERG-PIONEER, INC.,
a Tennessee corporation




By: /s/David C. SilviousDa

Name: David C. Silvious

Title: Treasurer


PETERSON PACIFIC CORP.,
an Oregon corporation




By: /s/David C. SilviousDa

Name: David C. Silvious

Title: Treasurer


 


POWER FLAME INCORPORATED.,
a Tennessee corporation




By: /s/David C. SilviousDa

Name: David C. Silvious

Title: Treasurer




ROADTEC, INC.,
a Tennessee corporation




By: /s/David C. SilviousDa

Name: David C. Silvious

Title: Treasurer


 


TELSMITH, INC.,
a Delaware corporation




By: /s/David C. SilviousDa

Name: David C. Silvious

Title: Treasurer






[Bank signature page continues on following page]

--------------------------------------------------------------------------------

BANK: WELLS FARGO BANK, NATIONAL
ASSOCIATION,
a national banking association




By:/s/ Marsha B. Moffitt

Name:  Marsha B. Moffitt

Title:  SVP

